Dismissed and Memorandum Opinion filed September 7, 2006







Dismissed
and Memorandum Opinion filed September 7, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00508-CV
____________
 
IN THE INTEREST OF N.J.A.G. and
L.G., Children
 

 
On Appeal from the 313th District
Court
Harris County , Texas
Trial Court Cause No.
05-10948J
 

 
M E M O R
A N D U M  O P I N I O N
Appellant,
Sheila Crady, appeals from a judgment signed May 16, 2006, terminating her
parental rights to the minor children who are the subject of this appeal.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not establish indigency or make arrangements to pay for the
record.  
On
August 7, 2006, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.




In
addition, our records show that appellant has not paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent);Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same).  After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond.  See Tex. R. App. P. 42.3.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 7, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.